Exhibit 10.32

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.

AMENDMENT TO LICENSE AGREEMENT

THIS AMENDMENT TO LICENSE AGREEMENT (the “Amendment”) is made and entered into
effective as of April 29, 2008 (the “Amendment Effective Date”), by and between
The Scripps Research Institute, a California nonprofit public benefit
corporation (“Scripps”), and Sangamo BioSciences, Inc., a Delaware corporation
(“Licensee”), having principal offices at 501 Canal Blvd., Suite A100, Richmond,
CA 94804.

Scripps and Licensee hereby agree to amend that certain License Agreement, dated
March 14, 2000 (the “Agreement”) as follows:

1. Definitions. All defined terms used and not otherwise defined in this
Amendment have the meanings ascribed to such terms in the Agreement. The
following terms, when capitalized, have the following meanings and shall be
added to Section 1 of this Agreement:

(a) “Expressed Protein” means a recombinant protein expressed by a Modified Cell
Line.

(b) “Genentech” means Genentech, Inc.

(c) “Genentech Agreements” mean that certain Research and License Agreement
between Genentech and Licensee, dated April 27, 2007, and that certain Second
Research and License Agreement between Genentech and Licensee, dated
February 25, 2008, in each case as amended as of the Amendment Effective Date,
but prior to any amendments subsequent to the Amendment Effective Date.

(d) “Genentech Revenue” means any cash compensation (including, without
limitation, any fees, milestone payments, or running royalties (if any))
received by Licensee from Genentech under either of the Genentech Agreements.

(e) “Modified Cell Line” has the meaning assigned to it in the Genentech
Agreements.

(f) “Primary Genentech Revenue” means Genentech Revenue for which no Sigma
Payments are owed.

(g) “Secondary Genentech Revenue” means Genentech Revenue (other than Primary
Genentech Revenue), less any Sigma Payments applicable thereto.

(h) “Sigma” means Sigma-Aldrich Co.

(i) “Sigma Payment” means any portion of Genentech Revenue that Licensee is
obligated to remit to Sigma pursuant to a written agreement with Sigma.



--------------------------------------------------------------------------------

(j) “Special Product” means any product incorporating an Expressed Protein
(provided such product does not incorporate any Licensed Product that is not an
Expressed Protein)

(k) “Sublicensee” means any third party (including Affiliates) to which Licensee
grants a sublicense under the Scripps Technology and/or the Scripps Patent
Rights.

2. The following shall be added as a new Section 2.7.1 of the Agreement:

“2.7.1. Royalties on Genentech Revenue. Licensee shall pay royalties on Primary
Genentech Revenue and Secondary Genentech Revenue at the following royalty
rates:

 

(a) Primary Genentech Revenue

   [***]%

(b) Secondary Genentech Revenue

   [***]%


(subject to the
following
paragraph)

Notwithstanding the foregoing, in the event that, pursuant to a license under
patents owned or controlled by parties other than Scripps, Licensee must pay the
applicable licensor(s) a portion of any Secondary Genentech Revenue, Licensee
may deduct from the royalties payable under Section 2.7.1(b) an amount equal to
[***] percent ([***]%) of such portion of Secondary Genentech Revenue payable to
such licensor(s). Notwithstanding the foregoing, the amount payable to Scripps
under Section 2.7.1(b) shall in no event be less than [***] percent ([***]%) of
the Secondary Genentech Revenue.

Payments under this Section 2.7.1 shall be due sixty (60) days after Licensee
receives the applicable Primary Genentech Revenue or Secondary Genentech
Revenue.”

3. The following shall be added at the end of Section 2.3.1 of the Agreement:

“Scripps acknowledges and agrees that (i) no royalties shall be owed to Scripps
under this Section 2.3.1 of the Agreement on sales of any Special Product by
Genentech or its affiliates or licensees; (ii) no royalties shall be owed to
Scripps under this Section 2.3.1 of the Agreement with respect to any Genentech
Revenue; and (iii) no payments will be owed to Scripps under this Agreement with
respect to any portion of Genentech Revenue that is remitted to Sigma as a Sigma
Payment.”

4. As of the Amendment Effective Date, all references in Section 2.3.2 to $[***]
shall be changed to $[***].

5. The following shall be added as a new Section 2.7.2 of the Agreement:

“Scripps acknowledges and agrees that the right to sublicense granted in
Section 2.1 of this Agreement includes the right to sublicense to various
sublicensees in different

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

subfields of use within the Field (and in the case of nonexclusive sublicenses,
overlapping subfields of use within the Field). However, none of Licensee’s
sublicensees shall have the right to further sublicense without Scripps’ prior
written consent. Scripps’ right to approve sublicenses is solely to ensure that
such sublicense agreements comply with the provisions of this Section 2.7.
Licensee must provide Scripps with a copy of each sublicense agreement within
thirty (30) days of its effective date.”

6. The following language is hereby added as a new Section 8.7, which shall
survive any termination of the Agreement:

“8.7. Survival of Sublicenses. Any sublicense shall, at the election of the
applicable Sublicensee, survive termination of this Agreement, in accordance
with the provisions of this Section 8.7. Upon termination of this Agreement,
Scripps hereby grants to each Sublicensee, not then in default, an option to
obtain directly from Scripps a license agreement on the terms set forth below,
which option shall be exercisable by such Sublicensee during the sixty (60) day
period commencing on the later of the date of termination of this Agreement
pursuant to this Section 8 or when such Sublicensee learns of such termination.
In the event a Sublicensee elects to exercise this option and provides its
written notice thereof within the sixty (60) day period, as a condition
precedent to Scripps’ obligation to grant the direct license to that
Sublicensee, such Sublicensee (or if there is at such time more than one
Sublicensee exercising this option, then those Sublicensees jointly and
severally) must pay to Scripps all past due royalties, non-royalty revenue,
patent costs and all other monies owed by Licensee to Scripps under this
Agreement (the “Past Due Amount”). Upon request of any Sublicensee, Scripps
shall disclose to such Sublicensee (in confidence) the Past Due Amount, and
Licensee hereby waives any confidentiality or other rights with respect to such
information, solely to the extent necessary for Scripps to provide such
information to such Sublicensee in accordance with this Section 8.7. In
addition, Scripps shall use reasonable efforts to facilitate communication
between Sublicensees that indicate a desire to coordinate a joint payment of the
Past Due Amount. Upon Scripps’ receipt of the Past Due Amount, Scripps shall
enter into a license agreement (a “New License Agreement”) directly with each
requesting Sublicensee and the license granted in each New License Agreement
shall be retroactive to the date of termination of this Agreement. Each New
License Agreement shall be subject to the same non-financial terms and
conditions as those in this Agreement; provided, however, that each New License
Agreement shall contain substantially the same terms and conditions regarding
sublicense scope, sublicense territory, duration of sublicense grant, and
diligence obligations as the sublicense agreement between such Sublicensee and
Licensee. In addition, (i) each Sublicensee shall agree in the New License
Agreement to terms providing that in no event shall Scripps be liable to
Sublicensee for any actual or alleged breach of such sublicense agreement by
Licensee; (ii) Scripps shall not have any obligations to such Sublicensee other
than Scripps’ obligations to Licensee as set forth herein; and (iii) in no event
shall Scripps be obliged to accept provisions in the New License Agreement
(a) unless such provisions correspond to rights granted by Licensee to
Sublicensee in conformance with this Agreement and such provisions are not in
conflict with the rights, duties and obligations accruing to the Licensee under
this Agreement; or (b) where such provisions are inconsistent with the legal
obligations under any other sublicense agreement granted



--------------------------------------------------------------------------------

by Licensee, or by applicable federal, state or local statute or regulation. The
financial consideration to Scripps under the New License Agreement shall be as
follows: (A) such Sublicensee (or if there is at such time more than one such
Sublicensee who elects to enter into a New License Agreement, such Sublicensees
jointly and severally) shall be required to make any minimum annual royalties
due pursuant to Section 2.3.2 and to pay Licensee’s share of any patent costs,
as set forth in Section 3.2; and (B) each such Sublicensee shall be required to
make any monetary payment(s) that, had this Agreement not been terminated,
Licensee would have been required to make under this Agreement as a result of
the activities of such Sublicensee. Notwithstanding the foregoing, in no event
shall the minimum annual royalties due pursuant to Section 2.3.2 by a particular
Sublicensee for any twelve (12) month period specified therein (i.e., any
calendar year) exceed the greater of [***] Dollars ($[***]) or [***] percent
([***]%) of the total royalties payable under the New License Agreement by such
Sublicensee (if any) during the immediately preceding twelve (12) month period.
Each Sublicensee shall be an intended third party beneficiary of this
Section 8.7, to the extent such Sublicensee exercises its option under this
Section 8.7. Licensee must include or specifically reference this Section 8.7 in
each of its sublicense agreements in order for such Sublicensee to have the
option described above.”

7. Representations. Licensee hereby represents and warrants to Scripps that
(a) none of the payments owed by Genentech under that certain Research and
License Agreement between Genentech and Licensee, dated April 27, 2007, is a
Sigma Payment; (b) as of the Amendment Effective Date, Licensee does not
anticipate that the Modified Cell Lines and Special Products contemplated by the
Genentech Agreements will be covered by the claims of the Scripps Patent Rights;
and (c) Licensee has not granted to Genentech any licenses under the Scripps
Patent Rights to sell, offer for sale, or have sold Modified Cell Lines or
Special Products.

8. Miscellaneous. This Amendment amends the terms of the Agreement as expressly
provided above, and the Agreement, as so amended and including all of its other
terms and provisions that are not amended, remains in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to License
Agreement to be executed by their duly authorized representatives as of the
Amendment Effective Date.

 

THE SCRIPPS RESEARCH INSTITUTE By:  

/s/ Polly A. Murphy

Name:  

Polly A. Murphy, DVM, Ph.D

Title:  

Senior Vice President

Business and Scientific Services

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

SANGAMO BIOSCIENCES, INC. By:  

/s/ David G. Ichikawa

Name:  

David G. Ichikawa

Title:  

SVP Business Development